 



SALE & PURCHASE AGREEMENT FOR THE ACQUISITION

 

of

 

100% OF THE SHARES AND ASSETS OF DaXingHuaShang Investment Group Limited,

a company incorporated under the laws of Republic of Seychelles,

with the address at

Second Floor, The Quadrant, Manglier Street, Victoria, Mahe,

Republic of Seychelles

(“DIGL’ or the “Company”)

 

THIS AGREEMENT is between

 

CRYPTO-SERVICES, INC..,

a company incorporated under the laws of the State of Nevada, USA,

with its address at

19 F., Lianhe Tower, 1069 Nanhai Avenue, Nanshan District, Shenzhen, Guangdong,

China

(“CRYT” or the “Company”),

 

AndLIN, YU MIN, M.D., representing the shareholders of

 

100% of the shares of

 

DaXingHuaShang Investment Group Limited.

Second Floor, The Quadrant, Manglier Street, Victoria, Mahe,

Republic of Seychelles

 

Collectively the Parties

 

WHEREAS, CRYT desires to purchase 100% of the Issued and Outstanding shares of
DIGL, together with all of the assets of DIGL (the “Business Assets”) on the
terms and subject to conditions set forth herein and;

 

WHEREAS, DIGL owns the property and assets, described more fully in Appendix A
and;

 

WHEREAS, CRYT has agreed to issue Three Hundred Million shares of CRYT to DIGL
to acquire 100% of the shares and assets of DIGL for a cost of US$12 million
and;

 

WHEREAS, CRYT feels it is in its best interest that it acquire the aforesaid
shares and assets at (US$0.04 per share CRYT value) and;

 

WHEREAS, SHEN, Xin Long, the President, Chief Executive Officer of CRYT is the
Company’s signing authority.

 

1 / 1

  

 

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, DaXingHuaShang Investment Group
Limited Hereby agrees to sell, assign, transfer convey and deliver to CRYT, 100%
of the shares and the assets of DIGL, together with all of its rights, titles
and interests in the business assets and all attendant or related assets of
DIGL, including, but not limited to: proprietary intellectual property,
documents, deeds, files, titles, patents, know-how and good-will, together with
any other item, assets, products, files, records, documents, signatures,
interests or rights pertaining to or relating to the Business Assets in keeping
with the intentions and the spirit of this Agreement.

 

1.2 CRYT hereby agrees to purchase and acquire 100% of the shares and Business
Assets of DIGL and CRYT shall issue an aggregate of three hundred million
(300,000,000) new Common Shares of the Company to DIGL and both partied agree
that this share issuance by CRYT represents payment in full of the US$12 million
noted in paragraph 1.1.

 

1.3 It is understood by the Parties the 300,000,000 shares of CRYT so issued as
payment for the business assets will be restricted shares as required by Rule
144 the United States Securities Act (the “Act” and shall display a restrictive
legend as required by the United States Securities and Exchange Act.)

 

1.4 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, DIGL hereby agrees to transfer
control of the shares and assets of DIGL to CRYT through the acceptance and
confirmation by DIGL of the issuance and granting, by CRYT, of 300,000,000 newly
issued shares of CRYT which shares, represents the full purchase price of 100%
of the shares of DIGL and all of its assets as described in Appendix A.

 

ARTICLE II

CLOSING

 

2.1 On or before June 18, 2017 (the “Closing”), DIGL should deliver, for
transmittal to CRYT, dully authorized, properly and fully executed documents in
English, evidencing and confirming the sale of 100% of the shares of DIGL and
its assets.

 

2.2 The consummation of the transfer by DIGL to CRYT, and the acquisition by
CRYT of DIGL and its assets by the payment of Five Hundred Million new Common
Shares shall occur on or before December 31, 2016 and CRYT shall deliver, or
cause to be delivered, to DIGL, a board resolution confirming the issuance of
One Billion Common Shares that are being sold, assigned, and conveyed to the
shareholders of DIGL, such board resolution shall be duly executed, endorsed
and/or authenticated for delivery to DIGL. (Appendix B)

 

2 / 2

  

 

 

2.3 Immediately at the Closing, CRYT shall deliver to DIGL, Stock certificate(s)
representing Three Hundred Million shares issued in the name of names designated
by DIGL. It is understood that the stock certificates so delivered will display
the required restrictive legend pursuant to Rule 144 of the United States
Securities and Exchange Act.

 

2.4 On or before June 18, 2017 (the “Closing”), DIGL shall deliver, for
transmittal to CRYT, duly authorized, properly and fully executed documents in
English, evidencing and confirming the sale of 100% of the shares of DIGL and
its assets.

 

ARTICLE III

EXCUTION

 

3.1 CRYT shall execute and deliver to DIGL, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of the Common Shares of CRYT.

 

3.2 DIGL shall execute and deliver to CRYT, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of 100% of the shares of DIGL and all of the assets of DIGL.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF CRYT

 

CRYT hereby represents and warrants to DIGL as follows (it being acknowledged
that DIGL is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each of which constitutes a condition precedent to the obligations of CRYT
hereunder):

 

4.1 Authorization. CRYT, represented by SHEN, Xin Long, the President, Chief
Executive Officer of CRYT has full power, legal capacity and authority to enter
into this Agreement and to consummate the transaction herein contemplated, and
to perform all obligations hereunder. This Agreement constitutes the legal,
valid and binding obligation of CRYT, and this Agreement is enforceable with
respect to DIGL in accordance with its terms. Neither the execution and delivery
of this Agreement, nor the compliance with any of the provisions hereof, will
(a) conflict with or result in a breach of, violation of or default under any of
the terms, conditions of provisions of any note, bond, mortgage, indenture,
license, lease, credit agreement or other agreement, document, instrument or
obligation to which CRYT is a party or by which CRYT or any of its assets for
properties may be bound or (b) violate any judgment, order, injunction, decree,
statute, rule or regulation applicable to CRYT or the assets or properties of
CRYT.

 

3 / 3

  

 

 

4.2 Legality of Shares. To the best of CRYT’s knowledge, the Common Shares, when
delivered as provided in this Agreement, will be baldly issued, fully paid and
nonassessable. The Common Shares, upon sale, assignment, transfer and conveyance
thereof, will not be subject to the preemptive right of any shareholder or any
other person. Upon delivery of and payment for the Common Shares as set forth in
this Agreement, DIGL will receive title to the Common Shares thereto, free and
clear of all liens, encumbrances, charges and claims whatsoever.

 

4.3 Compliance with Securities Laws

 

(a) No formal or informal investigation or examination by the Securities and
Exchange Commission (the “Commission”) or by the securities administrator of any
state is pending or threatened against CRYT.

 

(b) Neither CRYT, nor any of its directors of officers, have been convicted of
any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false conviction with the Commission.

 

(c) CRYT is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with the Commission.

 

4.4 No undisclosed issues or Liabilities. CRYT warrants that to the best of its
knowledge there are no, issues that might tend to cause damage to CRYT or its
shareholders, or State or Federal regulatory problems of any description.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF DIGL

 

5.1 Authorization. DIGL has full power, legal capacity and authority to
authority enter into this Agreement, to execute all attendant documents and
instruments necessary to consummate the transaction herein contemplated, to
purchase and acquire the Common Shares from CRYT and to perform all obligations
hereunder. This Agreement constitutes the legal, valid or appropriate for the
purpose of and binding obligation of DIGL and this Agreement is enforceable with
respect to DIGL, in accordance with its terms.

 

5.2 Information Regarding this Agreement and the Company. DIGL had obtained such
information regarding the financial position and prospects of CRYT, as DIGL
considers necessary or appropriate for the purpose of purchasing and acquiring
the Common Shares from DIGL pursuant to this Agreement.

 

4 / 4

  

 

 

5.3 Compliance with Securities Laws.

 

(a) No formal or informal investigation or examination by the Commission or by
the securities administration or legal authority of any state or jurisdiction
within or outside of the United States, China or the Republic of Seychelles, is
pending or threatened against DIGL.

 

(b) Neither DIGL nor its officers or owners have not been convicted of any
felony or misdemeanor in connection with the sale or purchase of any security or
involving the making of any false filing with in any jurisdiction.

 

(c) DIGL is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with in any jurisdiction.

 

5.4 Disclosing of Transference of Control

 

(a) DIGL understands and accepts that certain legal and regulatory filings and
disclosures will be required in order to properly and legally execute the
transfer of control of the shares and assets. Such filings and disclosures
include, but are not limited to the filing of a Schedule 14C Information
Statement pursuant to Section 14(c) of the Securities Exchange Act of 1934 or a
Form 8-K with the United States Securities and Exchange Commission,

 

(b) DIGL will assist fully in the preparation and filing of all such required
filings in order to fully insure that all required filings are executed and
filed properly and in a timely manner.

 

(c) DIGL will provide a detailed list of DIGL individuals or entities (the “New
Shareholders”) designated to receive Common Shares of CRYT pursuant to issuance
of the 300,000,000 Common Shares specified in this Agreement.

 

(d) The above noted detailed list of DIGL New Shareholders shall include the
full legal name of the individual or entity receiving CRYT Common Shares, the
full address and citizenship of corporate jurisdiction of each New Shareholder
(Attached hereto as Appendix B).

 

5.5 DIGL warrants that they and DIGL shall deliver to CRYT all of rights, titles
and interests in 100% of the shares of DIGL, the company DIGL and the assets and
all attendant or related assets, including, but not limited to: proprietary
intellectual property, maps, documents, deeds, files, titles, patents, know-how
and good-will, together with any other item, assets, products, files, records,
documents, signatures, interests of rights pertaining to or relating to the
Assets in keeping with the intentions and the spirit of this Agreement.

 

5.6 DIGL warrants that all translations in English of all documents, as required
by the US Securities Act shall be accurate legal translations and that any
discrepancy between the original documentation and the English translation, the
English translation shall take precedence.

 

5 / 5

  

 

 

5.7 DIGL warrants and confirms that immediately upon executing this Agreement by
its designated signing authority it will, undertake a full and up-to-date
Valuation Report and a full and up-to-date audit of the financial position of
DIGL, which audit will be conducted by an auditor qualified by the Public
Company Accountability Oversight Board (P.C.A.O.B.)

 

ACTICLE VI

MISCELLANEOUS PROVISIONS

 

6.1 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party,

 

6.2 Confidentiality. The Parties agree that the terms and conditions of this
agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

6.3 Governing Law. This Agreement is made and shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Nevada.

 

6.4 Shares to Be Held in Escrow. The parties agree that all shares issued,
pursuant to the terms and conditions of this agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be in the full control of the
issuing party until the Closing.

 

6.5 Notice. All notices, requests or demands and other communications hereunder
must be in writing and shall be deemed to have been duly made if personally
delivered or mailed, postage prepaid, to the parties as follows:

 

  (a) If to CRYT, to CRYPTO-SERVICES, INC..,     SHEN, Xin Long     19 F.,
Lianhe Tower, 1069 Nanhai Avenue,     Nanshan District, Shenzhen, Guangdong,    
China         (b) If to DIGL, to LIN, Yu Min     Unit FGH, 27/F., Zhenye
Building,     Luohu District, Shenzhen, Guangdong,     China

 

Either party hereto may change his address by written notice to the other party
given in accordance with this Section 6.5.

 

6 / 6

  

 

 

6.6 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreement Parts, understandings and writings
between the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

6.7 Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

6.8 Attorneys’ Fees. In the event of any litigation between the parties hereto,
the non-prevailing party shall pay the reasonable expenses, including the
attorneys’ fee, of the prevailing party in connection therewith.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF CRYT GOLD CORPORATION

 

/s/ Shen Xinlong   Designated Signing Authority     SHEN, Xin Long    
President,     CRYPTO-SERVICES, INC..

 

ON BEHALF OF DaXingHuaShang Investment Group Limited

 

/s/ Lin Yu MIn   Designated Signing Authority     LIN, Yu Min     Director    
DaXingHuaShang Investment Group Limited

 

  Signature of Witness: /s/ Cao, Yu Shan   Name: CAO, Yu Shan   Address: Room
602, 6th Building, 5 South Haibin Avenue,     Xiashan, Zhanjiang,     Guangdong,
China

 

Date: December 14, 2016

 

7 / 7

  

 

 

APPENDIX A

 

List of Assets

 

DIGL had fully owned “DONGGUAN CITY FRANCE vin tout co. ltd. “. FVT’s approved
main business scope includes wholesale and retail of packed food and daily
consumer products. FVT’s headquarter is located at Jinhui Science and Technology
Park, Dongguan City, Guangdong Province, the People’s Republic of China (China).
FVT has many offices and shops locating in different cities and provinces in
China. FVT owns his wholly owned subsidiary shops and provides license approved
chain shops for clients and/ or potential clients who are interested in
investing, participating and developing France Red Wine in the wine market in
China. The red wine shops of FVT, either wholly owned by FVT or license approved
by FVT are both collectively and officially under the chain shop name as “FRANCE
vin tout arts winery (FVT ARTS WINERY)”. FVT is actively in communicating and
developing red wine culture and romantic lifestyle in China with France’s famous
wineries in Bordeaux and Bourgongne as FVT’s partners and networks.

 

ON BEHALF OF DaXingHuaShang Investment Group Limited

 

/s/ Lin Yu MIn   Designated Signing Authority   LIN, Yu Min, M.D.   Sole
Director   DaXingHuaShang Investment Group Limited  

 

8 / 8

  

 

 

APPENDIX B

 

Form of Board Resolution issuing 300,000,000 Common Shares of

CRYT to DaXingHuaShang Investment Group Limited

Shareholders

 

List of New Shareholders of CRYT to be transferred to:

 

  Name of Shareholder  Passport No./
Business License  No. of Shares   Address 1 LIN, Yu Min  E16857975(CHN) 
 18,000,000   No.22 Ji Yu Qiao Xia, Tang Keng Village, Xia Jia Shan Town, Pu
Ning, Guangdong, China 2 Gaosheng Group Co., Ltd.  1874278(Republic of
Seychelles)   129,000,000   Second Floor, Capital City, Independence Avenue,
Victoria, Mahe, Seychelles 3 China Kaipeng Group Co., Ltd.  184283(Republic of
Seychelles)   153,000,000   Second Floor, Capital City, Independence Avenue,
Victoria, Mahe, Seychelles   Total      300,000,000    

 

The new issue shareholders list

 

Total 3 share certificates of total number of shares 300,000,000 shares

 



9 / 9

  

 

 

